UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 8, 2015) Trimble Navigation Limited (Exact name of registrant as specified in its charter) California 001-14845 94-2802192 (Stateorotherjurisdictionof incorporation) (CommissionFileNumber) (IRSEmployerI.D.No.) 935 Stewart Drive, Sunnyvale, California,94085 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(408) 481-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The annual meeting of shareholders of Trimble Navigation Limited (the “Company”) was held on May8, 2014. At the annual meeting, the shareholders voted on the proposals listed below. The voting results for each proposal were as follows: Proposal 1: The following directors were elected to serve for the ensuing year and until their successors are elected: For Withheld BrokerNon-Vote Steven W. Berglund John B. Goodrich Merit E. Janow Ulf J. Johansson Ronald S. Nersesian Mark S. Peek Nickolas W. Vande Steeg Proposal 2: To hold an advisory vote on compensation for the Company’s named executive officers. For Against Abstain Broker Non-Vote Proposal 3: The appointment of Ernst& Young, LLP as the independent auditor of the Company for the 2014 fiscal year ending January2, 2015 was ratified. For Against Abstain The Company acknowledges the withhold vote reflected in the totals for Mr. Vande Steeg.Mr. Vande Steeg’s attendance record for board and committee meetings reflected unusual circumstances during the last year, and the Company is confident based on Mr. Vande Steeg’s strong prior attendance record and active participation in board matters that it will not be repeated.The Company will also take steps to facilitate remote participation in board meetings where circumstances warrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRIMBLE NAVIGATION LIMITED a California corporation Dated: May 13, 2014 By: /s/ James A. Kirkland James A. Kirkland Vice President and General Counsel 3
